UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-09273 MOCON, Inc. (Exact name of registrant as specified in its charter) 7500 Mendelssohn Avenue North Minneapolis, MN 55428 (763) 493-6370 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.10 per share (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Rule 15d-22(b) ☐ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, MOCON, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July 3, 2017 By: /s/ Robert Feit Name: Robert Feit Title: Vice President
